UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2010 JAMMIN JAVA CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52161 (Commission File Number) EIN: 264204714 (IRS Employer Identification No.) 8350 Wilshire BlvdBeverly Hills CA 90211 (Address of principal executive offices and Zip Code) 323-556-0746 Registrant's telephone number, including area code: Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On July 26, 2010 Jammin Java Corp. (the “Company”) accepted the resignation of Leif Martinoff as a director of the Company.Mr. Martinoffalso resignedas Vice President of Business Development. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 11, 2010 JAMMIN JAVA CORP. /s/ Anh Tran Anh Tran, CEO, President and Director -2-
